Citation Nr: 1733576	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-00 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left hand disability.

2.  Entitlement to an initial rating in excess of 0 percent for right hand, right fifth metacarpal disability, to include residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1973 to March 1975, and served thereafter with the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and June 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In April 2017, a hearing was held before the undersigned, at which the Veteran testified.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board apologizes for the delay, but a remand is necessary to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Not all of the service treatment records have been obtained and associated with the claims file.  As recently as the April 2017 hearing, the Veteran testified to injuries sustained to both his right and left hands and upper extremities.  There is only one service treatment record in the claims file currently that remarks on a "frac. 5th metacarpal Rt hand - occurred in service . . . service overseas - Panama," in an October 1978 military examination for an army resider.  The record is devoid of handwritten or typed entries as part of service treatment records.

In October 2010 the Veteran's representative wrote to VA to advise it that the Veteran had recently requested copies of his service treatment records and noticed that only reserve records had been enclosed, with 2 years of active duty records missing.  In November 2010 the Veteran notified the Veterans Service Center manager that some of his military records had recorded his birthdate incorrectly.  He enclosed a copy of his amended birth certificate showing the correct birthdate and spelling of his name, and a copy of his original birth certificate with the incorrect name and birthdate.

Although the VA assured the Veteran that treatment records were not maintained by birthdates in a November 2010 letter, a March 2009 as well as a January 2011 VA request for records used the Veteran's birthdate as an identifier listing the incorrect birthdate along with the Veteran's social security number in attempts to obtain records.  The January 2011 request specifically asked for the records identified at the medical centers in Panama, at which the Veteran had received treatment, and which VA had received notice of in writing and, later, by the Veteran's testimony.  No records were located.

VA has a duty to assist veterans in locating the service treatment records.  This would include using the correct information pertaining to the Veteran to make requests to locate such records.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Accordingly, an attempt must be made to locate the records using the Veteran's correct birthdate as well as all other correct identifying information pertaining to the Veteran.

Following the return of such documents and their association with the claims file, a VA addendum opinion should be requested and issued for the Veteran's claim for service connection for a left hand disability.

The Veteran was last afforded a VA examination for his right hand, right fifth metacarpal disability, in March 2016, about 1 year ago. When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the last examination is not unduly remote, the Veteran has submitted lay evidence suggesting that his disability has worsened since the last examination.  Specifically, the Veteran testified at his April 2017 hearing that his right fifth metacarpal disability also caused painful wrist motion and carpal tunnel syndrome.  He also reported having more problems with grip, strength, manipulation, and weakness.  

 Because there may have been changes in the Veteran's condition, the Board finds that a new examination of the hand, thumb, and fingers is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the claims file all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records, and associate them with the claims file.

2.  Search exhaustively and obtain all outstanding service treatment records, including physical profiles, using the Veteran's corrected birthdate of February 16, 1954, as one of the criteria to identify such records.  Associate them with the claims file.  Provide notation in the record if these documents cannot be found.

3.  After all development has been completed and returned from Steps 1 and 2, schedule the Veteran for an examination of the hand, thumb, and fingers to determine the current severity of his right fifth metacarpal disability.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail. 

The examiner should describe all symptomatology and residuals associated with the right fifth metacarpal disability, to include any musculoskeletal, neurological, and functional impairment of the hand and/or wrist.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  The examiner should further indicate whether the disability has caused resulting functional limitation of other digits or interference with the overall function of the hand or wrist.  

The examiner is additionally asked to identify any neurological findings related to the Veteran's right fifth metacarpal disability, to include carpal tunnel syndrome.  The examiner should describe fully the extent and severity of those symptoms.  The examiner should identify specifically the exact nerves which are affected and describe the severity of disability, including any paralysis that is found. 

4.  If and only if additional pertinent, new service treatment records are received/obtained for a left hand disability, then obtain an addendum opinion addressing the etiology of the Veteran's left hand disability from the April 2016 VA examiner or an examiner with appropriate expertise.  The claims file should be made available to and reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner should consider the Veteran's statements and other lay statements regarding onset, in-service injury, and continuity of symptomatology since service, including the Veteran's April 2017 testimony.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should opine:  whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left hand disability was caused by active service, was present in service, or is related to any incident of service, to include an accidental breakage by a fellow soldier in Panama in 1974.

5.  Then readjudicate the claims.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




